Citation Nr: 0423910	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945 and from September 1948 to July 1969.  The appellant is 
the veteran's surviving spouse.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

When this case was last before the Board in December 2003, it 
was remanded for additional development.  In March 2004, a 
hearing at the RO was held.  A transcript of that hearing is 
of record.

The Board also notes that the issue of eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
was identified as an issue on appeal in a supplemental 
statement of the case issued in April 2004.  There is no 
indication that the appellant is seeking appellate review 
with respect to this issue, nor is there any other 
explanation as to why this issue was addressed in the April 
2004 supplemental statement of the case.  It is not an issue 
currently before the Board.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the instant 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in her possession.

The Board is of the opinion that further development of the 
record is required to comply with the VA's duty to assist the 
appellant in the development of the facts pertinent to her 
claim.  In this regard, the Board notes that the appellant 
has indicated in a form 21-4138 dated in August 2001, that 
the veteran received medical treatment at the U.S. Naval 
Hospital from 1969 until his death in 2000.  Additionally, VA 
outpatient treatment records from May 2000 indicate that the 
veteran had received treatment for his pulmonary condition at 
the Navy Hospital.  Although the RO requested records from 
the North Charleston, South Carolina Naval Hospital, they did 
so only for the period August to December 1969.  In 
accordance with that limited request, a September 2001 letter 
in response from the Naval Hospital states that no treatment 
records from 1969 were found for the veteran.  Furthermore, 
while the record does contain some Naval Hospital treatment 
records from 2000 mixed in with VA outpatient treatment 
records, there is no record of any attempt to obtain the 
Naval Hospital treatment records for the period 1970 to 2000.  

Under these circumstances, the RO should attempt to obtain 
the above-mentioned treatment records.  Then, if the RO finds 
it is warranted, a nexus opinion should be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should undertake appropriate 
action to obtain the complete records of 
the veteran's pulmonary care treatment 
from 1970 to 2000 from the Naval Hospital 
in North Charleston, South Carolina.  

2.  The appellant should also be 
requested to provide any pertinent 
evidence in her possession and to provide 
identifying information and any necessary 
authorization to enable the RO to obtain 
any other post-service medical records, 
not already of record, pertaining to 
post-service treatment or evaluation of 
the veteran for lung cancer, pulmonary 
tuberculosis or any other pulmonary 
disorder. 

3.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any such evidence, it 
should so inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

4.  Thereafter, the RO should undertake 
any other indicated development, to 
include obtaining a nexus opinion if 
warranted.

5.  Then, the RO should adjudicate the 
appellant's claim based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the appellant and her 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



